DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because although the claims cite a computer readable medium which can be statutory.  The Specification page 21 lines 14-16 cites computer readable media, which includes computer storage media (or non-transitory media) and communication media (or transitory media).  Thus, computer readable medium encompasses a signal.  A signal is non-statutory.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hackel et al (Fast semantic segmentation of 3D point clouds with strongly varying density) in view of Nikic et al (9,245,170).
Regarding claim 1 Hackel discloses,
 	Segmenting a source point cloud into different categories of attribute features based on semantic (note page 180, section 4, experiment database point clouds of Paris-Rue Cassete and page 180, table 2, shows segmenting into different categories based on semantic, such as ground and traffic signs) and segmenting a destination point cloud into different categories of the attribute features based on semantic (note page 180, section 4, experiment database point clouds of Paris-Rue Madame and page 180, table 2, shows segmenting into different categories based on semantic, such as ground and traffic signs), the attribute features comprising a ground feature and a non-ground feature (note table 2, shows attribute features segmenting into different categories such a ground feature (ground) and non- ground features (traffic signs));  Hackel teaches segmenting the source point cloud and the destination point cloud (note table 2, different types i.e ground, traffic signal) and calculating a current similarity between the source point cloud and the destination point cloud (note table 2, overall accuracy). 
As, to claims 1, 5, 11, 15 and 18,  Hackel does not teach segment into a plurality of grids based on the attribute features and calculating similarity based on plurality grids; Nikic discloses teach segment into a plurality of grids based on the attribute features and calculating similarity based on plurality grids (note col. 6 lines 15-20).  Hackel and Nikic are combinable because they from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include segment into a plurality of grids based on the attribute features and calculating similarity 
   	Hackel and Nikic does not clearly disclose determining whether the current similarity and a current iterative number satisfy a preset condition; In response to determining that the current similarity and the current iterative number satisfy the preset condition, performing a registration on the source point cloud and the destination point cloud to obtain a registered result; and based on the registered result, adjusting a position of the source point cloud, updating the current iterative number, and calculating an updated similarity between the destination point cloud and the source point cloud after adjusting the position.  Chamberlain discloses determining whether the current similarity and a current iterative number satisfy a preset condition (note col. 5 lines 25-32, function of the iterative closest point (ICP); In response to determining that the current similarity and the current iterative number satisfy the preset condition, performing a registration on the source point cloud and the destination point cloud (note fig. 2, block 200 and col. 4 lines 67- col. 5 lines 4, registration performed on the point cloud) and to obtain a registered result (fig. 2, block 202 and col. 5 lines 5-11, registered point clouds obtained); and based on the registered result, adjusting a position of the source point cloud, updating the current iterative number, and calculating an updated similarity between the destination point cloud and the source point cloud after adjusting the position (note fig. 2, block 204 and block 206, note col. 5 lines 12-32, examiner interprets as LZ evaluating module performing its function of correcting point to calculate an corrected registration point cloud).
 	  Nikic, Hackel and Chamberlain are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include whether similarities satisfies preset condition, performing a registration on the source point cloud and the destination point cloud to obtain a registered result after adjusting the position, registering point clouds, update and calculating updated similarities in the system of Nikic and Hackel as evidence by Chamberlain.  The suggestion/motivation for doing so would better evaluate landing/ground area (note col. 1 lines 41-44). It would have been obvious to combine Nikic and Hackel with Chamberlain to obtain the invention as specified by claims 1, 11 and 18.


Allowable Subject Matter
Claims 2-4, 6-10, 12-14 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2 and 12.  Prior art could not be found for the features comparing the current similarity with a first preset threshold, and comparing the current iterative number with a second preset threshold; and comparing the current similarity with a previously calculated similarity when the current similarity is smaller than or equal to the first threshold, and the current iterative number is smaller than the second threshold; and wherein the preset condition comprises: the current similarity being greater than the previously calculated similarity.  These features in combination with other features could not be found in the prior art.  Claim 3-4 and 13-14 depend on claims 2 and 12, respectively.  Therefore are also objected.
 	Regarding claims 6 and 16, prior art could not be found for the features for each grid in the source point cloud, selecting a grid closest the grid in the source point cloud from the destination point cloud; and calculating the current similarity between the source point cloud and the destination point cloud according to an attribute feature of each grid in the source point cloud.  These features in combination with other features could not be found in the prior art.
 	Regarding claims 7 and 17, prior art could not be found for the features selecting a first grid to be matched from the source point cloud based on the attribute features; determining a second grid to be matched from the destination point cloud according to an attribute feature of the first grid to be matched; and matching the first grid to be matched with the second grid to be matched.  These features in combination with other features could not be found in prior art.  Claims 8-10 depend on claim 7.  Therefore, are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




G.D.
April 10, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664